 


 HR 152 ENR: Disaster Relief Appropriations Act, 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 152 
 
AN ACT 
Making supplemental appropriations for the fiscal year ending September 30, 2013, to improve and streamline disaster assistance for Hurricane Sandy, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2013, and for other purposes, namely: 
Adisaster relief appropriations act, 2013 
IDepartment of Agriculturedomestic food programsfood and nutrition servicecommodity assistance programFor an additional amount for Commodity Assistance Program for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $6,000,000: Provided, That notwithstanding any other provisions of the Emergency Food Assistance Act of 1983, the Secretary of Agriculture may allocate additional foods and funds for administrative expenses from resources specifically appropriated, transferred, or reprogrammed to restore to States resources used to assist families and individuals displaced by Hurricane Sandy among the States without regard to sections 204 and 214 of such Act (7 U.S.C. 7508, 7515): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIDepartment of the ArmyCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations for necessary expenses related to the consequences of Hurricane Sandy, $20,000,000, to remain available until expended to conduct studies of flood and storm damage reduction related to natural disasters: Provided, That using $19,500,000 of the funds provided herein, the Secretary of the Army shall conduct, at full Federal expense, a comprehensive study to address the flood risks of vulnerable coastal populations in areas impacted by Hurricane Sandy within the boundaries of the North Atlantic Division of the United States Army Corps of Engineers: Provided further, That an interim report with an assessment of authorized Corps projects for reducing flooding and storm risks in the affected area that have been constructed or are under construction, including construction cost estimates, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate not later than March 1, 2013: Provided further, That an interim report identifying any previously authorized but unconstructed Corps project and any project under study by the Corps for reducing flooding and storm damage risks in the affected area, including updated construction cost estimates, that are, or would be, consistent with the comprehensive study shall be submitted to the appropriate congressional committees not later than May 1, 2013: Provided further, That a final report shall be submitted to the appropriate congressional committees not later than 24 months after the date of enactment of this division: Provided further, That as a part of the study, the Secretary shall identify those activities that warrant additional analysis by the Corps, as well as institutional and other barriers to providing protection to the affected coastal areas: Provided further, That the Secretary shall conduct the study in coordination with other Federal agencies, and State, local, and Tribal officials to ensure consistency with other plans to be developed, as appropriate: Provided further, That using $500,000 of the funds provided herein, the Secretary shall conduct, at full Federal expense, an evaluation of the performance of existing projects constructed by the Corps and damaged as a consequence of Hurricane Sandy for the purposes of determining their effectiveness and making recommendations for improvements to such projects: Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this division.ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Sandy, $9,000,000, to remain available until expended for repairs to projects that were under construction and damaged as a consequence of Hurricane Sandy: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.Operation and MaintenanceFor an additional amount for Operation and Maintenance for necessary expenses related to the consequences of Hurricane Sandy, $742,000,000, to remain available until expended to dredge Federal navigation channels, and repair damage to Corps projects: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies for necessary expenses related to the consequences of Hurricane Sandy, $582,000,000, to remain available until expended to support emergency operations, repairs, and other activities, as authorized by law: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division. 
IIISmall Business AdministrationSalaries and expensesFor an additional amount for Salaries and Expenses, $10,000,000 for grants to or cooperative agreements with organizations to provide technical assistance related to disaster recovery, response, and long term resiliency to small businesses that are recovering from Hurricane Sandy: Provided, That the Small Business Administration shall expedite the delivery of assistance in disaster-affected areas: Provided further, That the Administrator of the Small Business Administration may waive the matching requirements under section 21(a)(4)(A) and 29(c) of the Small Business Act for any grant made using funds made available under this heading: Provided further, That no later than 30 days after the date of enactment of this division, or no less than 7 days prior to obligation of funds, whichever occurs earlier, the Administrator of the Small Business Administration shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor an additional amount for Office of Inspector General for necessary expenses related to the consequences of Hurricane Sandy, $1,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Disaster loans program account(including transfer of funds)For an additional amount for ‘‘Disaster Loans Program Account’’ for the cost of direct loans authorized by section 7(b) of the Small Business Act, for necessary expenses related to the consequences of Hurricane Sandy, $100,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That in addition, for direct administrative expenses of loan making and servicing to carry out the direct loan program authorized by section 7(b) of the Small Business Act in response to Hurricane Sandy, an additional $50,000,000, to remain available until expended, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IVDepartment of Homeland SecurityCoast Guard Acquisition, construction, and improvements (Including transfer of funds)For an additional amount for Acquisition, Construction, and Improvements for necessary expenses related to the consequences of Hurricane Sandy, $143,899,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That notwithstanding the transfer limitation contained in section 503 of division D of Public Law 112–74, such funding may be transferred to other Coast Guard appropriations after notification as required in accordance with such section: Provided further, That a description of all facilities and property to be reconstructed and restored, with associated costs and time lines, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this division.Federal Emergency Management AgencyDisaster relief fund (Including transfer of funds)For an additional amount for the Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $5,379,000,000, to remain available until expended, of which $3,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That such amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 24 hours after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) that is in excess of $1,000,000, the specifics of each such grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 24 hours after the issuance of a mission assignment or task order in excess of $1,000,000, the Administrator shall publish on the Agency’s website the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That for a disaster declaration related to Hurricane Sandy, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this division, and shall publish on the Agency’s website not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): Provided further, That not later than 10 days after the first day of each month beginning after the date of enactment of this division, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 112–74.Science and TechnologyResearch, development, acquisition, and operations For an additional amount for Research, Development, Acquisition, and Operations, for necessary expenses related to the consequences of Hurricane Sandy, $585,000, to remain available until September 30, 2013: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Domestic Nuclear Detection Office Systems acquisition For an additional amount for Systems Acquisition, for necessary expenses related to the consequences of Hurricane Sandy, $3,869,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provision—This Title 
401.Funds made available by Public Law 109–88 for carrying out activities authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) may be used until expended to provide assistance under section 417 of that Act to local governments in areas eligible to receive such assistance pursuant to a major disaster declaration by the President for Hurricane Sandy. 
VDepartment of the InteriorFish and wildlife serviceConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Sandy, $49,875,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National park service ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Sandy, $234,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of safety and environmental enforcementOil spill researchFor an additional amount for Oil Spill Research for necessary expenses related to the consequences of Hurricane Sandy, $3,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIdepartment of health and human servicesoffice of the secretarypublic health and social services emergency fund(including transfers of funds)For an additional amount for Public Health and Social Services Emergency Fund for disaster response and recovery, and other expenses directly related to Hurricane Sandy, including making payments under the Head Start Act and additional payments for distribution as provided for under the “Social Services Block Grant Program”, $100,000,000, to remain available until September 30, 2014: Provided, That not less than $25,000,000 shall be transferred to ‘‘Children and Families Services Programs’’ for the Head Start program for the purposes provided herein: Provided further, That not less than $25,000,000 shall be transferred to “Social Services Block Grant” for the purposes provided herein: Provided further, That not less than $2,000,000 shall be transferred to the Department of Health and Human Services (“HHS”) “Office of Inspector General” to perform oversight, accountability, and evaluation of programs, projects, or activities supported with the funds provided for the purposes provided herein: Provided further, That notwithstanding any other provision of law, the distribution of any amount shall be limited to the States of New York and New Jersey, except that funds provided to “Substance Abuse and Mental Health Services Administration” may be distributed to other States, but only if such funds are for grants, contracts, and cooperative agreements for behavioral health treatment, crisis counseling, and other related helplines, and for other similar programs to provide support to dislocated residents of New York and New Jersey: Provided further, That none of the funds appropriated in this paragraph shall be included in the calculation of the “base grant” in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 644(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That funds appropriated in this paragraph are in addition to the entitlement grants authorized by section 2002(a)(1) of the Social Security Act and shall not be available for such entitlement grants: Provided further, That funds appropriated in this paragraph may be transferred by the Secretary of HHS (“Secretary”) to accounts within HHS, and shall be available only for the purposes provided in this paragraph: Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act for fiscal year 2013: Provided further, That 15 days prior to the transfer of funds appropriated in this paragraph, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate of any such transfer and the planned uses of the funds: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this division may be charged to funds appropriated by this paragraph: Provided further, That funds appropriated in this paragraph and transferred to the National Institutes of Health for the purpose of supporting the repair or rebuilding of non-Federal biomedical or behavioral research facilities damaged as a result of Hurricane Sandy shall be used to award grants or contracts for such purpose under section 404I of the Public Health Service Act: Provided further, That section 481A(c)(2) of such Act does not apply to the use of funds described in the preceding proviso: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.related agenciesSocial Security AdministrationLimitation on Administrative Expenses(including transfer of funds)For an additional amount for ‘‘Limitation on Administrative Expenses”, $2,000,000, for expenses directly related to Hurricane Sandy, which shall be derived from the unobligated balances that remain available under such heading for the Social Security Administration for information technology and telecommunications hardware and software infrastructure: Provided, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIIdepartment of defensemilitary constructionMilitary Construction, Army National GuardFor an additional amount for Military Construction, Army National Guard for necessary expenses related to the consequences of Hurricane Sandy, $24,235,000, to remain available until September 30, 2017: Provided, That none of the funds made available to the Army National Guard for recovery efforts related to Hurricane Sandy in this division shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That notwithstanding any other provision of law, such funds may be obligated to carry out military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Veterans AffairsVeterans Health AdministrationMedical ServicesFor an additional amount for Medical Services for necessary expenses related to the consequences of Hurricane Sandy, $21,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical Facilities For an additional amount for “Medical Facilities” for necessary expenses related to the consequences of Hurricane Sandy, $6,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Cemetery Administration For an additional amount for “National Cemetery Administration” for necessary expenses related to the consequences of Hurricane Sandy, $1,100,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental AdministrationInformation Technology Systems For an additional amount for “Information Technology Systems” for necessary expenses related to the consequences of Hurricane Sandy, $531,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Construction, Major Projects For an additional amount for “Construction, Major Projects”, $207,000,000, to remain available until September 30, 2017, for renovations and repairs as a consequence of damage caused by Hurricane Sandy: Provided, That none of these funds shall be available for obligation until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and major medical facility construction not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIIIDepartment of TransportationFederal aviation administrationFacilities and equipment(airport and airway trust fund)For an additional amount for ‘‘Facilities and Equipment’’, $14,600,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal railroad administrationOperating subsidy grants to the national railroad passenger corporationFor an additional amount for Operating Subsidy Grants to the National Railroad Passenger Corporation for the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for necessary expenses related to the consequences of Hurricane Sandy, $32,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal transit administrationPublic transportation emergency relief program(including transfer of funds)For the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $5,400,000,000, to remain available until expended, for transit systems affected by Hurricane Sandy: Provided, That not more than $2,000,000,000 shall be made available not later than 60 days after the date of enactment of this division: Provided further, That the remainder of the funds shall be made available only after the Federal Transit Administration and the Federal Emergency Management Agency sign the memorandum of agreement required by section 20017(b) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) and the Federal Transit Administration publishes interim regulations for the Public Transportation Emergency Relief Program: Provided further, That not more than three-quarters of 1 percent of the funds for public transportation emergency relief shall be available for administrative expenses and ongoing program management oversight as authorized under 49 U.S.C. 5334 and 5338(i)(2) and shall be in addition to any other appropriations for such purpose: Provided further, That of the funds made available under this heading, $3,000,000 shall be transferred to the Office of Inspector General to support the oversight of activities under this heading: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Housing and Urban DevelopmentCommunity planning and developmentCommunity development fund(including transfer of funds)For an additional amount for Community Development Fund, $3,850,000,000, to remain available until September 30, 2017, for necessary expenses related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to Hurricane Sandy, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That funds shall be allocated directly to States and units of general local government at the discretion of the Secretary of Housing and Urban Development: Provided further, That within 60 days after the enactment of this division, the Secretary shall allocate to grantees all funds provided under this heading based on the best available data: Provided further, That as a condition of eligibility for receipt of such funds, a grantee shall submit a plan to the Secretary detailing the proposed use of all funds, including criteria for eligibility and how the use of such funds will address long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas: Provided further, That the Secretary shall, by notice issued within 45 days of enactment of this division, specify criteria for approval of plans, and, if the Secretary determines that a plan does not meet such criteria, the Secretary shall disapprove the plan: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That funds provided under this heading may not be used for activities reimbursable by or for which funds are made available by the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a grantee may use up to 5 percent of its overall allocation for administrative costs: Provided further, That a grantee shall administer grant funds provided under this heading in accordance with all applicable laws and regulations and may not delegate, by contract or otherwise, the responsibility for administering such grant funds: Provided further, That the Secretary shall provide grantees with technical assistance on contracting and procurement processes and shall require grantees, in contracting or procuring these funds, to incorporate performance requirements and penalties into any such contracts or agreements: Provided further, That the Secretary shall require grantees to maintain on a public website information accounting for how all grant funds are used, including details of all contracts and ongoing procurement processes: Provided further, That, in administering the funds under this heading, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use of these funds by a grantee (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) upon a request by a grantee explaining why such waiver is required to facilitate the use of such funds and pursuant to a determination by the Secretary that good cause exists for the waiver or alternative requirement and that such action is not inconsistent with the overall purposes of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) or this heading: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit under section 104(g)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(1)): Provided further, That, notwithstanding section 104(g)(2) of such Act (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That a waiver granted by the Secretary may not reduce the percentage of funds that must be used for activities that benefit persons of low and moderate income to less than 50 percent, unless the Secretary specifically finds that there is compelling need to further reduce the percentage requirement: Provided further, That the Secretary shall publish in the Federal Register any waiver or alternative requirement made by the Secretary with respect to any statute or regulation no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That, of the funds made available under this heading, up to $4,000,000 may be transferred to Program Office Salaries and Expenses, Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing funds made available under this heading: Provided further, That, of the funds made available under this heading, $4,000,000 shall be transferred to Office of the Inspector General for necessary costs of overseeing and auditing funds made available under this heading: Provided further, That funds provided under this heading are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provision—Department of housing and urban development 
801.For fiscal year 2013, upon request by a public housing agency and supported by documentation as required by the Secretary of Housing and Urban Development that demonstrates that the need for the adjustment is due to the disaster, the Secretary may make temporary adjustments to the Section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster. 
IXgeneral provisions—this division 
901.Each amount appropriated or made available in this division is in addition to amounts otherwise appropriated for the fiscal year involved. 
902.Each amount designated in this division by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
903.No part of any appropriation contained in this division shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
904. 
(a) 
(1)Not later than March 31, 2013, in accordance with criteria to be established by the Director of the Office of Management and Budget (referred to in this section as OMB), each Federal agency shall submit to OMB, the Government Accountability Office, the respective Inspector General of each agency, and the Committees on Appropriations of the House of Representatives and the Senate internal control plans for funds provided by this division. 
(2)Not later than June 30, 2013, the Government Accountability Office shall review for the Committees on Appropriations of the House of Representatives and the Senate the design of the internal control plans required by paragraph (1). 
(b)All programs and activities receiving funds under this division shall be deemed to be susceptible to significant improper payments for purposes of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note), notwithstanding section 2(a) of such Act. 
(c)Funds for grants provided by this division shall be expended by the grantees within the 24-month period following the agency’s obligation of funds for the grant, unless, in accordance with guidance to be issued by the Director of OMB, the Director waives this requirement for a particular grant program and submits a written justification for such waiver to the Committees on Appropriations of the House of Representatives and the Senate. In the case of such grants, the agency shall include a term in the grant that requires the grantee to return to the agency any funds not expended within the 24-month period. 
(d)Through September 30, 2015, the Recovery Accountability and Transparency Board shall develop and use information technology resources and oversight mechanisms to detect and remediate waste, fraud, and abuse in the obligation and expenditure of funds appropriated in this or any other Act for any fiscal year of such period for purposes related to the impact of Hurricane Sandy: Provided, That the Board shall coordinate its oversight efforts with the Director of OMB, the head of each Federal agency receiving appropriations related to the impact of Hurricane Sandy, and the respective Inspector General of each such agency: Provided further, That the Board shall submit quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on its activities related to funds appropriated for the impact of Hurricane Sandy.  
 
XAdditional Disaster Assistance 
1Department of AgricultureOffice of the SecretaryEmergency conservation activities(Including transfer of funds)For an additional amount, to remain available until expended, for the Emergency Conservation Program under title IV of the Agriculture Credit Act of 1978 (16 U.S.C. 2201 et seq.) for necessary expenses related to the consequences of Hurricane Sandy and resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $218,000,000, of which $15,000,000 shall be available for payments under sections 401 and 402 of the Agriculture Credit Act of 1978 (16 U.S.C. 2201, 2202), $180,000,000 shall be available for activities under section 403 of such Act (Emergency Watershed Protection Program; 16 U.S.C. 2203), and $23,000,000 shall be available for activities under section 407 of such Act (Emergency Forest Restoration Program; 16 U.S.C. 2206): Provided, That the Secretary of Agriculture shall transfer these funds to the Farm Service Agency and the Natural Resources Conservation Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provision—this chapter 
1011.The Office of Inspector General of the Department of Agriculture shall use unobligated disaster assistance oversight funds provided to such office in division B of Public Law 110–329 (122 Stat. 3585) for continued oversight of Department of Agriculture disaster- and emergency-related activities. 
2Department of CommerceNational Oceanic and Atmospheric AdministrationOperations, research, and facilitiesFor an additional amount for Operations, Research, and Facilities, $290,000,000 (reduced by $150,000,000) to remain available until September 30, 2014, as follows: 
(1)$50,000,000 for mapping, charting, geodesy services and marine debris surveys for coastal States impacted by Hurricane Sandy; 
(2)$7,000,000 to repair and replace ocean observing and coastal monitoring assets damaged by Hurricane Sandy; 
(3)$3,000,000 to provide technical assistance to support State assessments of coastal impacts of Hurricane Sandy; 
(4)$25,000,000 to improve weather forecasting and hurricane intensity forecasting capabilities, to include data assimilation from ocean observing platforms and satellites;  
(5)$50,000,000 for laboratories and cooperative institutes research activities associated with sustained observations weather research programs, and ocean and coastal research; and 
(6)$5,000,000 for necessary expenses related to fishery disasters during calendar year 2012 that were declared by the Secretary of Commerce as a direct result of impacts from Hurricane Sandy:Provided, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this division: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, acquisition and constructionFor an additional amount for Procurement, Acquisition and Construction, $186,000,000, to remain available until September 30, 2015, as follows: 
(1)$9,000,000 to repair National Oceanic and Atmospheric Administration (NOAA) facilities damaged by Hurricane Sandy; 
(2)$44,500,000 for repairs and upgrades to NOAA hurricane reconnaissance aircraft; 
(3)$8,500,000 for improvements to weather forecasting equipment and supercomputer infrastructure; 
(4)$13,000,000 to accelerate the National Weather Service ground readiness project; and 
(5)$111,000,000 for a weather satellite data mitigation gap reserve fund:Provided, That NOAA shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this division: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of JusticeFederal Bureau of InvestigationSalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $10,020,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Enforcement Administrationsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $1,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $230,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Prison SystemBuildings and facilitiesFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricane Sandy, $10,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ScienceNational Aeronautics and Space AdministrationConstruction and environmental compliance and restorationFor an additional amount for Construction and Environmental Compliance and Restoration for repair at National Aeronautics and Space Administration facilities damaged by Hurricane Sandy, $15,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgenciesLegal Services CorporationPayment to the legal services corporationFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricane Sandy, $1,000,000: Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricane Sandy: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds appropriated in this division to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this division to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2012 and 2013, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this division, the Legal Services Corporation shall be considered an agency of the United States Government. 
3Department of defenseDepartment of defense—militaryOPERATION AND MAINTENANCEOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $5,370,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $40,015,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $8,500,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $3,165,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $5,775,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTProcurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $1,310,000, to remain available until September 30, 2015, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.REVOLVING AND MANAGEMENT FUNDSDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $24,200,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
4Department of the ArmyCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations for necessary expenses related to the consequences of Hurricane Sandy, $50,000,000, to remain available until expended to expedite at full Federal expense studies of flood and storm damage reduction: Provided, That using $29,500,000 of the funds provided herein, the Secretary of the Army shall expedite and complete ongoing flood and storm damage reduction studies in areas that were impacted by Hurricane Sandy in the North Atlantic Division of the United States Army Corps of Engineers: Provided further, That using up to $20,000,000 of the funds provided herein, the Secretary shall conduct a comprehensive study to address the flood risks of vulnerable coastal populations in areas that were affected by Hurricane Sandy within the boundaries of the North Atlantic Division of the Corps: Provided further, That an interim report with an assessment of authorized Corps projects for reducing flooding and storm risks in the affected area that have been constructed or are under construction, including construction cost estimates, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate not later than March 1, 2013: Provided further, That an interim report identifying any previously authorized but unconstructed Corps project and any project under study by the Corps for reducing flooding and storm damage risks in the affected area, including updated construction cost estimates, that are, or would be, consistent with the comprehensive study shall be submitted to the appropriate congressional committees by May 1, 2013: Provided further, That a final report shall be submitted to the appropriate congressional committees within 24 months of the date of enactment of this division: Provided further, That as a part of the study, the Secretary shall identify those activities warranting additional analysis by the Corps, as well as institutional and other barriers to providing protection to the affected coastal areas: Provided further, That the Secretary shall conduct the study in coordination with other Federal agencies, and State, local and Tribal officials to ensure consistency with other plans to be developed, as appropriate: Provided further, That using $500,000 of the funds provided herein, the Secretary shall conduct an evaluation of the performance of existing projects constructed by the Corps and impacted by Hurricane Sandy for the purposes of determining their effectiveness and making recommendations for improvements thereto: Provided further, That as a part of the study, the Secretary shall identify institutional and other barriers to providing comprehensive protection to affected coastal areas and shall provide this report to the Committees on Appropriations of the House of Representatives and the Senate within 120 days of enactment of this division: Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Sandy, $3,461,000,000, to remain available until expended to rehabilitate, repair and construct United States Army Corps of Engineers projects: Provided, That $2,902,000,000 of the funds provided under this heading shall be used to reduce future flood risk in ways that will support the long-term sustainability of the coastal ecosystem and communities and reduce the economic costs and risks associated with large-scale flood and storm events in areas along the Atlantic Coast within the boundaries of the North Atlantic Division of the Corps that were affected by Hurricane Sandy: Provided further, That $858,000,000 of such funds shall be made available not earlier than 14 days after the Secretary of the Army submits the report required under the heading Investigations to be submitted not later than March 1, 2013, and $2,044,000,000 shall be made available not earlier than 14 days after the Secretary submits the report required under the heading Investigations to be submitted not later than May 1, 2013: Provided further, That efforts using these funds shall incorporate current science and engineering standards in constructing previously authorized Corps projects designed to reduce flood and storm damage risks and modifying existing Corps projects that do not meet these standards, with such modifications as the Secretary determines are necessary to incorporate these standards or to meet the goal of providing sustainable reduction to flooding and storm damage risks: Provided further, That upon approval of the Committees on Appropriations of the House of Representatives and the Senate these funds may be used to construct any project under study by the Corps for reducing flooding and storm damage risks in areas along the Atlantic Coast within the North Atlantic Division of the Corps that were affected by Hurricane Sandy that the Secretary determines is technically feasible, economically justified, and environmentally acceptable: Provided further, That the completion of ongoing construction projects receiving funds provided by this division shall be at full Federal expense with respect to such funds: Provided further, That the non-Federal cash contribution for projects using these funds shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That for these projects, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: Provided further, That up to $51,000,000 of the funds provided under this heading shall be used to expedite continuing authorities projects to reduce the risk of flooding along the coastal areas in States impacted by Hurricane Sandy within the boundaries of the North Atlantic Division of the Corps: Provided further, That $9,000,000 of the funds provided under this heading shall be used for repairs to projects that were under construction and damaged by the impacts of Hurricane Sandy: Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this division.Operation and MaintenanceFor an additional amount for Operation and Maintenance for necessary expenses related to the consequences of Hurricane Sandy, $821,000,000, to remain available until expended to dredge Federal navigation channels and repair damage to United States Army Corps of Engineers projects: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies for necessary expenses related to the consequences of Hurricane Sandy, $1,008,000,000, to remain available until expended to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs and other activities as authorized by law: Provided, That $430,000,000 of the funds provided herein shall be made available not earlier than 14 days after the Secretary of the Army submits the report required under the heading Investigations to be submitted not later than March 1, 2013, and shall be utilized by the United States Army Corps of Engineers to restore projects impacted by Hurricane Sandy in the North Atlantic Division of the Corps to design profiles of the authorized projects: Provided further, That the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to funds provided under this heading: Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.ExpensesFor an additional amount for Expenses for necessary expenses related to the consequences of Hurricane Sandy, $10,000,000, to remain available until expended to oversee emergency response and recovery activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this division.General provision—this chapter 
1041.This chapter shall apply in place of title II of this division, and such title shall have no force or effect. 
5General Services AdministrationReal property ActivitiesFederal buildings fundFor an additional amount to be deposited in the Federal Buildings Fund, $7,000,000, to remain available until September 30, 2015, for necessary expenses related to the consequences of Hurricane Sandy, for basic repair and alteration of buildings under the custody and control of the Administrator of General Services, and real property management and related activities not otherwise provided for: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Small Business AdministrationSalaries and expensesThe provisions under this heading in title III of this division shall be applied by substituting $20,000,000 for $10,000,000.Office of inspector generalFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That this paragraph shall apply in place of the previous provisions under this heading in title III of this division, and such previous provisions shall have no force or effect.Disaster loans program account(including transfers of funds)For an additional amount for Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $520,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974: Provided further, That in addition, for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, an additional $260,000,000 to remain available until expended, of which $250,000,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses, and of which $10,000,000 is for indirect administrative expenses for the direct loan program, which may to be transferred to and merged with appropriations for Salaries and Expenses: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That this paragraph shall apply in place of the previous provisions under this heading in title III of this division, and such previous provisions shall have no force or effect. 
6Department of Homeland SecurityUnited States Customs and Border ProtectionSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $1,667,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this division.United States Immigration and Customs EnforcementSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $855,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this division.United States Secret ServiceSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $300,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this division.Coast Guard Acquisition, construction, and improvements (Including transfer of funds)The provisions under this heading in title IV of this division shall be applied by substituting $274,233,000 for $143,899,000.Federal Emergency Management AgencyDisaster Relief Fund(Including Transfer of Funds)For an additional amount for the Disaster Relief Fund in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $11,487,735,000, to remain available until expended: Provided, That of the total amount provided, $5,379,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That of the total amount provided, $6,108,735,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 which shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That of the total amount provided, $3,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided further, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 24 hours after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 24 hours after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency’s website the following: the name of the impacted state and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That for a disaster declaration related to Hurricane Sandy, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this division, and shall publish on the Agency’s website not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): Provided further, That not later than 10 days after the first day of each month beginning after the date of enactment of this division, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 112–74: Provided further, That this paragraph shall apply in place of the previous provisions under this heading in title IV of this division, and such previous provisions shall have no force or effect.Disaster Assistance Direct Loan Program AccountFor an additional amount for Disaster Assistance Direct Loan Program Account for the cost of direct loans, $300,000,000, to remain available until expended, as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), of which up to $4,000,000 is for administrative expenses to carry out the direct loan program: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $400,000,000: Provided further, That these amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Science and TechnologyResearch, development, acquisition, and operations The provisions under this heading in title IV of this division shall be applied by substituting $3,249,000 and September 30, 2014 for $585,000 and September 30, 2013, respectively. 
7Department of the InteriorFish and wildlife serviceConstructionThe provisions under this heading in title V of this division shall be applied by substituting $78,000,000 (reduced by $9,800,000) for $49,875,000: Provided, That none of the funds made available under such heading in title V may be used to repair seawalls or buildings on islands in the Stewart B. McKinney National Wildlife Refuge.National park service historic preservation fundFor an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricane Sandy, $50,000,000, to remain available until September 30, 2015, including costs to States necessary to complete compliance activities required by section 106 of the National Historic Preservation Act and costs needed to administer the program: Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That individual grants shall not be subject to a non-Federal matching requirement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ConstructionThe provisions under this heading in title V of this division shall be applied by substituting $348,000,000 for $234,000,000.Departmental Operationsoffice of the secretary (including transfers of funds)For an additional amount for Departmental Operations and any Department of the Interior component bureau or office for necessary expenses related to the consequences of Hurricane Sandy, $360,000,000, to remain available until expended: Provided, That funds appropriated herein shall be used to restore and rebuild national parks, national wildlife refuges, and other Federal public assets; increase the resiliency and capacity of coastal habitat and infrastructure to withstand storms and reduce the amount of damage caused by such storms: Provided further, That the Secretary of the Interior may transfer these funds to any other account in the Department and may expend such funds by direct expenditure, grants, or cooperative agreements, including grants to or cooperative agreements with States, Tribes, and municipalities, to carry out the purposes provided herein: Provided further, That the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan for the amounts provided herein within 60 days of enactment of this division: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ENVIRONMENTAL PROTECTION AGENCYEnvironmental Programs and ManagementFor an additional amount for Environmental Programs and Management for necessary expenses related to the consequences of Hurricane Sandy, $725,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Hazardous Substance SuperfundFor an additional amount for Hazardous Substance Superfund for necessary expenses related to the consequences of Hurricane Sandy, $2,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Leaking Underground Storage Tank FundFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricane Sandy, $5,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State and Tribal Assistance GrantsFor an additional amount for State and Tribal Assistance Grants, $600,000,000, to remain available until expended, of which $500,000,000 shall be for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, and of which $100,000,000 shall be for capitalization grants under section 1452 of the Safe Drinking Water Act: Provided, That notwithstanding section 604(a) of the Federal Water Pollution Control Act and section 1452(a)(1)(D) of the Safe Drinking Water Act, funds appropriated herein shall be provided to States in EPA Region 2 for wastewater and drinking water treatment works and facilities impacted by Hurricane Sandy: Provided further, That notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act, for the funds appropriated herein, each State shall use not less than 20 percent but not more than 30 percent of the amount of its capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: Provided further, That the funds appropriated herein shall only be used for eligible projects whose purpose is to reduce flood damage risk and vulnerability or to enhance resiliency to rapid hydrologic change or a natural disaster at treatment works as defined by section 212 of the Federal Water Pollution Control Act or any eligible facilities under section 1452 of the Safe Drinking Water Act, and for other eligible tasks at such treatment works or facilities necessary to further such purposes: Provided further, That the Administrator of the Environmental Protection Agency may retain up to $1,000,000 of the funds appropriated herein for management and oversight: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RELATED AGENCIESDEPARTMENT OF AGRICULTUREForest Servicecapital improvement and maintenanceFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricane Sandy, $4,400,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.OTHER RELATED AGENCY Smithsonian Institutionsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $2,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
8Department of LaborEmployment and Training Administrationtraining and employment services(including transfers of funds)For an additional amount for Training and Employment Services, $25,000,000, for the dislocated workers assistance national reserve for necessary expenses directly related to Hurricane Sandy, which shall be available from the date of enactment of this division through September 30, 2013: Provided, That the Secretary of Labor may transfer up to $3,500,000 of such funds to any other Department of Labor account for other Hurricane Sandy reconstruction and recovery needs, including worker protection activities: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.department of health and human servicesOffice of the Secretarypublic health and social services emergency fund(including transfers of funds)For an additional amount for Public Health and Social Services Emergency Fund for disaster response and recovery, and other expenses directly related to Hurricane Sandy, including making payments under the Head Start Act and additional payments for distribution as provided for under the “Social Services Block Grant Program”, $800,000,000, to remain available until September 30, 2015: Provided, That $100,000,000 shall be transferred to ‘‘Children and Families Services Programs’’ for the Head Start program for the purposes provided herein: Provided further, That $500,000,000 shall be transferred to “Social Services Block Grant” for the purposes provided herein: Provided further, That section 2002(c) of the Social Security Act shall be applied to funds appropriated in the preceding proviso by substituting succeeding 2 fiscal years  for succeeding fiscal year: Provided further, That not less than $5,000,000 shall be transferred to the Department of Health and Human Services (“HHS”) “Office of Inspector General” to perform oversight, accountability, and evaluation of programs, projects, or activities supported with the funds provided for the purposes provided herein: Provided further, That notwithstanding any other provision of law, the distribution of any amount shall be limited to the States directly affected by Hurricane Sandy and which have been declared by the President as a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for Hurricane Sandy: Provided further, That none of the funds appropriated in this paragraph shall be included in the calculation of the “base grant” in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 644(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That funds appropriated in this paragraph for the Social Services Block Grant are in addition to the entitlement grants authorized by section 2002(a)(1) of the Social Security Act and shall not be available for such entitlement grants: Provided further, That in addition to other uses permitted by title XX of the Social Security Act, funds appropriated in this paragraph for the Social Services Block Grant may be used for health services (including mental health services), and for costs of renovating, repairing, or rebuilding health care facilities, child care facilities, or other social services facilities: Provided further, That the remaining $195,000,000 appropriated in this paragraph may be transferred by the Secretary of HHS (“Secretary”) to accounts within HHS, and shall be available only for the purposes provided in this paragraph: Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act: Provided further, That 15 days prior to the transfer of funds appropriated in this paragraph, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate of any such transfer and the planned uses of the funds: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this division may be charged to funds appropriated by this paragraph: Provided further, That funds appropriated in this paragraph and transferred to the National Institutes of Health for the purpose of supporting the repair or rebuilding of non-Federal biomedical or behavioral research facilities damaged as a result of Hurricane Sandy shall be used to award grants or contracts for such purpose under section 404I of the Public Health Service Act: Provided further, That section 481A(c)(2) of such Act does not apply to the use of funds described in the preceding proviso: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That this paragraph shall apply in place of the previous provisions under this heading in title VI of this division, and such previous provisions shall have no force or effect. 
9Department of TransportationFederal aviation administrationFacilities and equipment(airport and airway trust fund)For an additional amount for ‘‘Facilities and Equipment’’, $30,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of Hurricane Sandy: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal highway administrationFederal-aid highwaysEmergency relief programFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $2,022,000,000, to remain available until expended: Provided, That the obligations for projects under this section resulting from a single natural disaster or a single catastrophic failure in a State shall not exceed $100,000,000, and the total obligations for projects under this section in any fiscal year in the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands shall not exceed $20,000,000: Provided further, That notwithstanding the preceding proviso, the Secretary of Transportation may obligate more than $100,000,000, but not more than $500,000,000, for a single natural disaster event in a State for emergency relief projects arising from damage caused in calendar year 2012 by Hurricane Sandy: Provided further, That no funds provided in this division shall be used for section 125(g) of such title: Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal railroad administrationGrants to the national railroad passenger corporationFor an additional amount for Grants to the National Railroad Passenger Corporation for the Secretary of Transportation to make capital and debt service grants to the National Railroad Passenger Corporation to advance capital projects that address Northeast Corridor infrastructure recovery and resiliency in the affected areas, $86,000,000, to remain available until expended: Provided, That none of the funds may be used to subsidize operating losses of the Corporation: Provided further, That as a condition of eligibility for receipt of such funds, the Corporation shall not, after the enactment of this division, use any funds provided for Capital and Debt Service Grants to the National Railroad Passenger Corporation in this division or any other Act for operating expenses, which includes temporary transfers of such funds: Provided further, That the Administrator of the Federal Railroad Administration may retain up to one-half of 1 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading: Provided further, That for an additional amount for the Secretary to make operating subsidy grants to the National Railroad Passenger Corporation for necessary repairs related to the consequences of Hurricane Sandy, $32,000,000, to remain available until expended: Provided further, That each amount under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal transit administrationPublic transportation emergency relief program(including transfer of funds)For the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $10,900,000,000, to remain available until expended, for recovery and relief efforts in the areas most affected by Hurricane Sandy: Provided, That not more than $2,000,000,000 shall be made available not later than 60 days after the enactment of this division: Provided further, That the remainder of the funds shall be made available only after the Federal Transit Administration and the Federal Emergency Management Agency sign the Memorandum of Agreement required by section 20017(b) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) and the Federal Transit Administration publishes interim regulations for the Public Transportation Emergency Relief Program: Provided further, That of the funds provided under this heading, the Secretary of Transportation may transfer up to $5,383,000,000 to the appropriate agencies to fund programs authorized under titles 23 and 49, United States Code, in order to carry out projects related to reducing risk of damage from future disasters in areas impacted by Hurricane Sandy: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any such transfer: Provided further, That up to three-quarters of 1 percent of the funds retained for public transportation emergency relief shall be available for the purposes of administrative expenses and ongoing program management oversight as authorized under 49 U.S.C. 5334 and 5338(i)(2) and shall be in addition to any other appropriations for such purposes: Provided further, That, of the funds made available under this heading, $6,000,000 shall be transferred to the Office of Inspector General to support the oversight of activities funded under this heading: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Housing and Urban DevelopmentCommunity planning and developmentCommunity development fund(including transfers of funds)For an additional amount for Community Development Fund, $16,000,000,000, to remain available until September 30, 2017, for necessary expenses related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to Hurricane Sandy and other eligible events in calendar years 2011, 2012, and 2013, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That funds shall be awarded directly to the State or unit of general local government as a grantee at the discretion of the Secretary of Housing and Urban Development: Provided further, That the Secretary shall allocate to grantees not less than 33 percent of the funds provided under this heading within 60 days after the enactment of this division based on the best available data: Provided further, That prior to the obligation of funds, a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That the Secretary shall by notice specify the criteria for approval of such plans within 45 days of enactment of this division: Provided further, That if the Secretary determines that a plan does not meet such criteria, the Secretary shall disapprove the plan: Provided further, That funds provided under this heading may not be used for activities reimbursable by or for which funds are made available by the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a grantee may use up to 5 percent of its allocation for administrative costs: Provided further, That a grantee shall administer grant funds provided under this heading in accordance with all applicable laws and regulations and may not delegate, by contract or otherwise, the responsibility for administering such grant funds: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That the Secretary shall provide grantees with technical assistance on contracting and procurement processes and shall require grantees, in contracting or procuring these funds, to incorporate performance requirements and penalties into any such contracts or agreements: Provided further, That the Secretary shall require grantees to maintain on a public website information accounting for how all grant funds are used, including details of all contracts and ongoing procurement processes: Provided further, That, in administering the funds under this heading, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) pursuant to a determination by the Secretary that good cause exists for the waiver or alternative requirement and that such action is not inconsistent with the overall purposes of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That a waiver granted by the Secretary may not reduce the percentage of funds that must be used for activities that benefit persons of low and moderate income to less than 50 percent, unless the Secretary specifically finds that there is a compelling need to further reduce or eliminate the percentage requirement: Provided further, That the Secretary shall publish in the Federal Register any waiver of any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver: Provided further, That, of the funds made available under this heading, up to $10,000,000 may be transferred to “Program Office Salaries and Expenses, Community Planning and Development” for necessary costs, including information technology costs, of administering and overseeing funds made available under this heading: Provided further, That of the funds made available under this heading, $10,000,000 shall be transferred to “Office of the Inspector General” for necessary costs of overseeing and auditing funds made available under this heading: Provided further, That the amounts provided under this heading are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—This chapter 
1091.For fiscal year 2013, upon request by a public housing agency and supported by documentation as required by the Secretary of Housing and Urban Development that demonstrates that the need for the adjustment is due to the disaster, the Secretary may make temporary adjustments to the section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster during such fiscal year under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster. 
1092.The Departments of Transportation and Housing and Urban Development shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of the enactment of this division a plan for implementing the provisions in this chapter, and updates to such plan on a biannual basis thereafter. 
1093.None of the funds provided in this chapter to the Department of Transportation or the Department of Housing and Urban Development may be used to make a grant unless the Secretary of such Department notifies the Committees on Appropriations of the House of Representatives and the Senate not less than 3 full business days before any project, State or locality is selected to receive a grant award totaling $1,000,000 or more is announced by either Department or a modal administration. 
1094.This chapter shall apply in place of title VIII of this division, and such title shall have no force or effect. 
1095.The amounts otherwise provided by this division are revised by reducing the amount made available for Small Business Administration—Disaster Loans Program Account for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act (and within such amount, the amount made available for direct administrative expenses of loan making and servicing to carry out such program), and increasing the amount made available for Department of Veterans Affairs—National Cemetery Administration, by $1,000,000. 
1096.None of the funds provided in this division shall be used for land acquisition by the Secretary of the Interior or the Secretary of Agriculture. 
This division may be cited as the Disaster Relief Appropriations Act, 2013.  
BSandy Recovery Improvement Act of 2013 
1101.Short title; table of contents 
(a)Short titleThis division may be cited as the Sandy Recovery Improvement Act of 2013. 
(b)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1101. Short title; table of contents. 
Sec. 1102. Public assistance program alternative procedures. 
Sec. 1103. Federal assistance to individuals and households. 
Sec. 1104. Hazard mitigation. 
Sec. 1105. Dispute resolution pilot program. 
Sec. 1106. Unified Federal review. 
Sec. 1107. Simplified procedures. 
Sec. 1108. Essential assistance. 
Sec. 1109. Individual assistance factors. 
Sec. 1110. Tribal requests for a major disaster or emergency declaration under the Stafford Act. 
Sec. 1111. Recommendations for reducing costs of future disasters.   
1102.Public assistance program alternative proceduresTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)by redesignating the second section 425 (relating to essential service providers) as section 427; and 
(2)by adding at the end the following: 
 
428.Public assistance program alternative procedures 
(a)Approval of projectsThe President, acting through the Administrator of the Federal Emergency Management Agency, may approve projects under the alternative procedures adopted under this section for any major disaster or emergency declared on or after the date of enactment of this section. The Administrator may also apply the alternate procedures adopted under this section to a major disaster or emergency declared before enactment of this Act for which construction has not begun as of the date of enactment of this Act. 
(b)AdoptionThe Administrator, in coordination with States, tribal and local governments, and owners or operators of private nonprofit facilities, may adopt alternative procedures to administer assistance provided under sections 403(a)(3)(A), 406, 407, and 502(a)(5). 
(c)Goals of proceduresThe alternative procedures adopted under subsection (a) shall further the goals of— 
(1)reducing the costs to the Federal Government of providing such assistance; 
(2)increasing flexibility in the administration of such assistance; 
(3)expediting the provision of such assistance to a State, tribal or local government, or owner or operator of a private nonprofit facility; and 
(4)providing financial incentives and disincentives for a State, tribal or local government, or owner or operator of a private nonprofit facility for the timely and cost-effective completion of projects with such assistance. 
(d)ParticipationParticipation in the alternative procedures adopted under this section shall be at the election of a State, tribal or local government, or owner or operator of a private nonprofit facility consistent with procedures determined by the Administrator. 
(e)Minimum proceduresThe alternative procedures adopted under this section shall include the following: 
(1)For repair, restoration, and replacement of damaged facilities under section 406— 
(A)making grants on the basis of fixed estimates, if the State, tribal or local government, or owner or operator of the private nonprofit facility agrees to be responsible for any actual costs that exceed the estimate; 
(B)providing an option for a State, tribal or local government, or owner or operator of a private nonprofit facility to elect to receive an in-lieu contribution, without reduction, on the basis of estimates of— 
(i)the cost of repair, restoration, reconstruction, or replacement of a public facility owned or controlled by the State, tribal or local government or owner or operator of a private nonprofit facility; and 
(ii)management expenses; 
(C)consolidating, to the extent determined appropriate by the Administrator, the facilities of a State, tribal or local government, or owner or operator of a private nonprofit facility as a single project based upon the estimates adopted under the procedures;  
(D)if the actual costs of a project completed under the procedures are less than the estimated costs thereof, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for— 
(i)cost-effective activities that reduce the risk of future damage, hardship, or suffering from a major disaster; and 
(ii)other activities to improve future Public Assistance operations or planning; 
(E)in determining eligible costs under section 406, the Administrator shall make available, at an applicant’s request and where the Administrator or the certified cost estimate prepared by the applicant’s professionally licensed engineers has estimated an eligible Federal share for a project of at least $5,000,000, an independent expert panel to validate the estimated eligible cost consistent with applicable regulations and policies implementing this section; and 
(F)in determining eligible costs under section 406, the Administrator shall, at the applicant’s request, consider properly conducted and certified cost estimates prepared by professionally licensed engineers (mutually agreed upon by the Administrator and the applicant), to the extent that such estimates comply with applicable regulations, policy, and guidance. 
(2)For debris removal under sections 403(a)(3)(A), 407, and 502(a)(5)— 
(A)making grants on the basis of fixed estimates to provide financial incentives and disincentives for the timely or cost-effective completion if the State, tribal or local government, or owner or operator of the private nonprofit facility agrees to be responsible to pay for any actual costs that exceed the estimate; 
(B)using a sliding scale for determining the Federal share for removal of debris and wreckage based on the time it takes to complete debris and wreckage removal; 
(C)allowing use of program income from recycled debris without offset to the grant amount; 
(D)reimbursing base and overtime wages for employees and extra hires of a State, tribal or local government, or owner or operator of a private nonprofit facility performing or administering debris and wreckage removal; 
(E)providing incentives to a State or tribal or local government to have a debris management plan approved by the Administrator and have pre-qualified 1 or more debris and wreckage removal contractors before the date of declaration of the major disaster; and 
(F)if the actual costs of projects under subparagraph (A) are less than the estimated costs of the project, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for— 
(i)debris management planning; 
(ii)acquisition of debris management equipment for current or future use; and 
(iii)other activities to improve future debris removal operations, as determined by the Administrator. 
(f)Waiver authorityUntil such time as the Administrator promulgates regulations to implement this section, the Administrator may— 
(1)waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to expeditiously implement this section; and 
(2)carry out the alternative procedures under this section as a pilot program. 
(g)Overtime paymentsThe guidelines for reimbursement for costs under subsection (e)(2)(D) shall ensure that no State or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). 
(h)Report 
(1)In generalNot earlier than 3 years, and not later than 5 years, after the date of enactment of this section, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the alternative procedures for the repair, restoration, and replacement of damaged facilities under section 406 authorized under this section. 
(2)ContentsThe report shall contain an assessment of the effectiveness of the alternative procedures, including— 
(A)whether the alternative procedures helped to improve the general speed of disaster recovery; 
(B)the accuracy of the estimates relied upon; 
(C)whether the financial incentives and disincentives were effective; 
(D)whether the alternative procedures were cost effective; 
(E)whether the independent expert panel described in subsection (e)(1)(E) was effective; and 
(F)recommendations for whether the alternative procedures should be continued and any recommendations for changes to the alternative procedures.. 
1103.Federal assistance to individuals and householdsSection 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)) is amended— 
(1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; 
(2)by inserting after clause (i) the following: 
 
(ii)Lease and repair of rental units for temporary housing 
(I)In generalThe President, to the extent the President determines it would be a cost-effective alternative to other temporary housing options, may— 
(aa)enter into lease agreements with owners of multifamily rental property located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and 
(bb)make repairs or improvements to properties under such lease agreements, to the extent necessary to serve as safe and adequate temporary housing. 
(II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs— 
(aa)shall be deducted from the value of the lease agreement; and 
(bb)may not exceed the value of the lease agreement.; and 
(3)in clause (iv) (as so redesignated) by striking clause (ii) and inserting clause (iii). 
1104.Hazard mitigation 
(a)Streamlined procedures; advance assistanceSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(d)Streamlined procedures 
(1)In generalFor the purpose of providing assistance under this section, the President shall ensure that— 
(A)adequate resources are devoted to ensure that applicable environmental reviews under the National Environmental Policy Act of 1969 and historic preservation reviews under the National Historic Preservation Act are completed on an expeditious basis; and 
(B)the shortest existing applicable process under the National Environmental Policy Act of 1969 and the National Historic Preservation Act is utilized. 
(2)Authority for other expedited proceduresThe President may utilize expedited procedures in addition to those required under paragraph (1) for the purpose of providing assistance under this section, such as procedures under the Prototype Programmatic Agreement of the Federal Emergency Management Agency, for the consideration of multiple structures as a group and for an analysis of the cost-effectiveness and fulfillment of cost-share requirements for proposed hazard mitigation measures. 
(e)Advance assistanceThe President may provide not more than 25 percent of the amount of the estimated cost of hazard mitigation measures to a State grantee eligible for a grant under this section before eligible costs are incurred.. 
(b)Establishment of criteria relating to administration of hazard mitigation assistance by statesSection 404(c)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)) is amended by inserting after applications submitted under paragraph (1). the following: Until such time as the Administrator promulgates regulations to implement this paragraph, the Administrator may waive notice and comment rulemaking, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program.. 
(c)ApplicabilityThe authority under the amendments made by this section shall apply to— 
(1)any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this division; and 
(2)a major disaster or emergency declared under that Act before the date of enactment of this division for which the period for processing requests for assistance has not ended as of the date of enactment of this division. 
1105.Dispute resolution pilot program 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.  
(2)Eligible assistanceThe term eligible assistance means assistance— 
(A)under section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173); 
(B)for which the legitimate amount in dispute is not less than $1,000,000, which sum the Administrator shall adjust annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor;  
(C)for which the applicant has a non-Federal share; and 
(D)for which the applicant has received a decision on a first appeal. 
(b)Procedures 
(1)In generalNot later than 180 days after the date of enactment of this section, and in order to facilitate an efficient recovery from major disasters, the Administrator shall establish procedures under which an applicant may request the use of alternative dispute resolution, including arbitration by an independent review panel, to resolve disputes relating to eligible assistance. 
(2)Binding effectA decision by an independent review panel under this section shall be binding upon the parties to the dispute. 
(3)ConsiderationsThe procedures established under this section shall— 
(A)allow a party of a dispute relating to eligible assistance to request an independent review panel for the review; 
(B)require a party requesting an independent review panel as described in subparagraph (A) to agree to forgo rights to any further appeal of the dispute relating to any eligible assistance; 
(C)require that the sponsor of an independent review panel for any alternative dispute resolution under this section be— 
(i)an individual or entity unaffiliated with the dispute (which may include a Federal agency, an administrative law judge, or a reemployed annuitant who was an employee of the Federal Government) selected by the Administrator; and 
(ii)responsible for identifying and maintaining an adequate number of independent experts qualified to review and resolve disputes under this section; 
(D)require an independent review panel to— 
(i)resolve any remaining disputed issue in accordance with all applicable laws, regulations, and Agency interpretations of those laws through its published policies and guidance; 
(ii)consider only evidence contained in the administrative record, as it existed at the time at which the Agency made its initial decision; 
(iii)only set aside a decision of the Agency found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; and 
(iv)in the case of a finding of material fact adverse to the claimant made on first appeal, only set aside or reverse such finding if the finding is clearly erroneous; 
(E)require an independent review panel to expeditiously issue a written decision for any alternative dispute resolution under this section; and 
(F)direct that if an independent review panel for any alternative dispute resolution under this section determines that the basis upon which a party submits a request for alternative dispute resolution is frivolous, the independent review panel shall direct the party to pay the reasonable costs to the Federal Emergency Management Agency relating to the review by the independent review panel. Any funds received by the Federal Emergency Management Agency under the authority of this section shall be deposited to the credit of the appropriation or appropriations available for the eligible assistance in dispute on the date on which the funds are received. 
(c)SunsetA request for review by an independent review panel under this section may not be made after December 31, 2015. 
(d)Report 
(1)In generalNot later than 270 days after the termination of authority under this section under subsection (c), the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report analyzing the effectiveness of the program under this section. 
(2)ContentsThe report submitted under paragraph (1) shall include— 
(A)a determination of the availability of data required to complete the report; 
(B)an assessment of the effectiveness of the program under this section, including an assessment of whether the program expedited or delayed the disaster recovery process; 
(C)an assessment of whether the program increased or decreased costs to administer section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; 
(D)an assessment of the procedures and safeguards that the independent review panels established to ensure objectivity and accuracy, and the extent to which they followed those procedures and safeguards; 
(E)a recommendation as to whether any aspect of the program under this section should be made a permanent authority; and 
(F)recommendations for any modifications to the authority or the administration of the authority under this section in order to improve the disaster recovery process. 
1106.Unified Federal reviewTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as amended by this division) is further amended by adding at the end the following: 
 
429.Unified Federal review 
(a)In generalNot later than 18 months after the date of enactment of this section, and in consultation with the Council on Environmental Quality and the Advisory Council on Historic Preservation, the President shall establish an expedited and unified interagency review process to ensure compliance with environmental and historic requirements under Federal law relating to disaster recovery projects, in order to expedite the recovery process, consistent with applicable law. 
(b)ContentsThe review process established under this section shall include mechanisms to expeditiously address delays that may occur during the recovery from a major disaster and be updated, as appropriate, consistent with applicable law.. 
1107.Simplified proceduresSection 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) is amended— 
(1)by striking If the Federal estimate and inserting (a) In general.—If the Federal estimate; 
(2)by inserting (or, if the Administrator has established a threshold under subsection (b), the amount established under subsection (b)) after $35,000 the first place it appears; 
(3)by inserting or, if applicable, the amount established under subsection (b), after $35,000 amount the second place it appears; and 
(4)by adding at the end the following: 
 
(b)Threshold 
(1)ReportNot later than 1 year after the date of enactment of this subsection, the President, acting through the Administrator of the Federal Emergency Management Agency (in this section referred to as the Administrator), shall— 
(A)complete an analysis to determine whether an increase in the threshold for eligibility under subsection (a) is appropriate, which shall include consideration of cost-effectiveness, speed of recovery, capacity of grantees, past performance, and accountability measures; and 
(B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis conducted under subparagraph (A). 
(2)AmountAfter the Administrator submits the report required under paragraph (1), the President shall direct the Administrator to— 
(A)immediately establish a threshold for eligibility under this section in an appropriate amount, without regard to chapter 5 of title 5, United States Code; and 
(B)adjust the threshold annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor. 
(3)ReviewNot later than 3 years after the date on which the Administrator establishes a threshold under paragraph (2), and every 3 years thereafter, the President, acting through the Administrator, shall review the threshold for eligibility under this section.. 
1108.Essential assistance 
(a)Other needs assistanceSection 408(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(1)) is amended— 
(1)in the paragraph heading by inserting child care, after dental,; and 
(2)by inserting child care, after dental,. 
(b)Salaries and benefitsSection 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) is amended by adding at the end the following: 
 
(d)Salaries and benefits 
(1)In generalIf the President declares a major disaster or emergency for an area within the jurisdiction of a State, tribal, or local government, the President may reimburse the State, tribal, or local government for costs relating to— 
(A)basic pay and benefits for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section, if— 
(i)the work is not typically performed by the employees; and 
(ii)the type of work may otherwise be carried out by contract or agreement with private organizations, firms, or individuals.; or 
(B)overtime and hazardous duty compensation for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section. 
(2)OvertimeThe guidelines for reimbursement for costs under paragraph (1) shall ensure that no State, tribal, or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). 
(3)No effect on mutual aid pactsNothing in this subsection shall affect the ability of the President to reimburse labor force expenses provided pursuant to an authorized mutual aid pact.. 
1109.Individual assistance factorsIn order to provide more objective criteria for evaluating the need for assistance to individuals, to clarify the threshold for eligibility and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than 1 year after the date of enactment of this division, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State, tribal, and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations (including section 206.48(b)(2) of such title relating to trauma and the specific conditions or losses that contribute to trauma), to measure the severity, magnitude, and impact of a disaster. 
1110.Tribal requests for a major disaster or emergency declaration under the Stafford Act 
(a)Major disaster requestsSection 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is amended— 
(1)by striking All requests for a declaration and inserting (a) In general.—All requests for a declaration; and 
(2)by adding at the end the following: 
 
(b)Indian tribal government requests 
(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that a major disaster exists consistent with the requirements of subsection (a). 
(2)ReferencesIn implementing assistance authorized by the President under this Act in response to a request of the Chief Executive of an affected Indian tribal government for a major disaster declaration, any reference in this title or title III (except sections 310 and 326) to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate. 
(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this title through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident. 
(c)Cost share adjustments for Indian tribal governments 
(1)In generalIn providing assistance to an Indian tribal government under this title, the President may waive or adjust any payment of a non-Federal contribution with respect to the assistance if— 
(A)the President has the authority to waive or adjust the payment under another provision of this title; and 
(B)the President determines that the waiver or adjustment is necessary and appropriate. 
(2)Criteria for making determinationsThe President shall establish criteria for making determinations under paragraph (1)(B).. 
(b)Emergency requestsSection 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end the following: 
 
(c)Indian tribal government requests 
(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that an emergency exists consistent with the requirements of subsection (a). 
(2)ReferencesIn implementing assistance authorized by the President under this title in response to a request of the Chief Executive of an affected Indian tribal government for an emergency declaration, any reference in this title or title III (except sections 310 and 326) to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate. 
(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this title through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident.. 
(c)DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended— 
(1)in paragraph (7)(B) by striking ; and and inserting , that is not an Indian tribal government as defined in paragraph (6); and; 
(2)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively; 
(3)by inserting after paragraph (5) the following: 
 
(6)Indian tribal governmentThe term Indian tribal government means the governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.).; and 
(4)by adding at the end the following: 
 
(12)Chief executiveThe term Chief Executive means the person who is the Chief, Chairman, Governor, President, or similar executive official of an Indian tribal government.. 
(d)ReferencesTitle I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding after section 102 the following: 
 
103.ReferencesExcept as otherwise specifically provided, any reference in this Act to State and local, State or local, State, and local, State, or local, or State, local (including plurals) with respect to governments or officials and any reference to a local government in sections 406(d)(3) and 417 is deemed to refer also to Indian tribal governments and officials, as appropriate.. 
(e)Regulations 
(1)IssuanceThe President shall issue regulations to carry out the amendments made by this section. 
(2)FactorsIn issuing the regulations, the President shall consider the unique conditions that affect the general welfare of Indian tribal governments. 
1111.Recommendations for reducing costs of future disasters 
(a)Report to CongressNot later than 180 days after the date of enactment of this division, the Administrator of the Federal Emergency Management Agency shall submit to Congress recommendations for the development of a national strategy for reducing future costs, loss of life, and injuries associated with extreme disaster events in vulnerable areas of the United States. 
(b)National strategyThe national strategy should— 
(1)respect the constitutional role and responsibilities of Federal, State, and local governments and the private sector; 
(2)consider the vulnerability of the United States to damage from flooding, severe weather events, and other hazards; 
(3)analyze gaps and duplication of emergency preparedness, response, recovery, and mitigation measures provided by Federal, State, and local entities; and 
(4)include recommendations on how to improve the resiliency of local communities and States for the purpose of lowering future costs of disaster response and recovery. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
